Case 6:20-cr-00097-GAP-LRH Document 3 Filed 06/17/20 Page 1 of 2 PagelD 11

UNITED STATES DISTRICT COURT 9070 JUN 17 PM 5:52
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA

Vv. CASE NO. 6:20-cr- A 1-Orl- 3) L RY

JOEL MICAH GREENBERG
ORDER

The Motion to Seal Indictment and Related Documents filed by the
United States is hereby GRANTED, and the Clerk of Court is so directed.

The Clerk is further directed to seal the Indictment in this cause except
when necessary to provide certified copies of the Indictment to the United States
Attorney's Office;

It is further ordered that upon verbal request from the United States
Attorney's Office that the United States Marshals Service is to release a certified
copy of the arrest warrant to the case agent or other appropriate law
enforcement and/or to the United States Attorney's Office without further order
of the Court. It is further ordered that the United States Marshals Service or
other appropriate law enforcement agency may enter the arrest warrant into the
National Crime Information Center (NCIC) database or other appropriate law

enforcement database without further order of the Court.

 
Case 6:20-cr-00097-GAP-LRH Document 3 Filed 06/17/20 Page 2 of 2 PagelD 12

It is further ordered that the United States may disclose the existence of
the Indictment in any search and seizure warrants to be executed in conjunction
with the arrest of the defendant.

The Clerk is further ordered to unseal all documents relating to the
Indictment without any further Order of the Court when any named defendant

is taken into custody.

DONE AND ORDERED at Orlando, Florida, this _ ("+ day of June,

2BY

THOMAS B. SMITH
United States Magistrate Judge

2020.

 
